In a paternity proceeding pursuant to Family Court Act article 5, the petitioner appeals, as limited by his brief, from so much of an order of the Family Court, *654Kings County (Pearce, J.), dated February 27, 1990, as dismissed the petition.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court erred by denying the petitioner’s motion pursuant to Family Court Act § 532 for a blood-grouping test. However, applying the doctrine of equitable estoppel, we find that, under the circumstances of this case, the error does not require reversal (see, Matter of Leon L. v Carole H., 210 AD2d 484; Matter of Ettore I. v Angela D., 127 AD2d 6). O’Brien, J. P., Joy, Goldstein and Florio, JJ., concur.